UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ACCENT DELIGHT INTERNATIONAL LTD., et al.,                             :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     18-CV-9011 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
SOTHEBY’S, et al.,                                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On November 14, 2019, Sotheby’s requested that the Court issue Letters of Request
seeking the assistance of judicial authorities in England, Singapore, and Switzerland in obtaining
discovery, pursuant to the Hague Convention of 18 March 1970 on the Taking of Evidence
Abroad in Civil or Commercial Matters, 28 U.S.C. § 1781. ECF No. 104. On November 15,
2019, Yves Bouvier requested that he be allowed until December 16, 2019, to oppose the
application insofar as it proposes to seek discovery as from him. ECF No. 106. On November
18, 2019, Plaintiffs requested the same extension as to the application writ large. ECF No. 107.
Sotheby’s opposed Plaintiffs’ request. ECF No. 109.

        The Court agrees with Sotheby’s that Plaintiffs do not need until December 16, 2019, to
respond to the application submitted by Sotheby’s. Plaintiffs shall file any response to the
application no later than November 26, 2019. Bouvier’s request is granted as unopposed.
Plaintiffs’ request for an order mandating that they be included in any meet and confer between
Sotheby’s and Bouvier is denied.

        The Clerk of Court is directed to terminate ECF Nos. 106 and 107.

        SO ORDERED.

Dated: November 20, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
